DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 22 March 2021. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 22 March 2021, Applicant amended claim 21 to recite the first and second guidewire portions are locked relative to each other outside of the heart. Call’829 was previous relied upon to teach the step of coupling a first and second guidewire (82, 94) outside of the heart (Figure 6-8) using a coupling member 98. However, Call’829’s guidewires are not locked to each other until the coupling member 98 is inside the heart, as in Figure 8. Upon further search, a new reference, Mortier’552 is relied upon to render this step obvious. An updated rejection follows below. 
Applicant amended claim 36 to recite a step of coupling the first and second guidewire portions to each other and extracting this coupled portion so a unitary guidewire extends across the heart chamber. Wilk’754, relied upon in the last rejection, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23-25, 28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund et al. (US Patent 6,616,684) in view of Wilk (US Patent 6,776,754) in view of Mortier et al. (US Patent 6,260,552). 
Claim 21: Vidlund’684 teaches a method that includes: 
advancing an elongate shaft (301) from outside the patient and through the vasculature so that a distal end of the elongate shaft (301) is disposed in the left ventricle (Figure 17 shows an elongate shaft 301 in the left ventricle “LV”);
	positioning a distal end of the elongate shaft (301) adjacent a septum (SW) (via element 302; see Figure 17); 
penetrating the septum (Figure 18); 
delivering a first guidewire portion (200) from within the lumen of the elongate shaft (301) and across the septum (SW) so a distal end of the first guidewire portion  (200) is positioned in the first chamber (RV) (Figure 20-21; column 13, lines 30-45).  and is extractable therefrom (via 315; column 13, lines 45-52). 

penetrating the external wall (HW) (Figure 18); 
delivering a second guidewire portion (200) from within the lumen of the second elongate shaft (301; via 303) so that the second guidewire portion (200) is outside the external wall (HW) (Figure 19-20; column 13, lines 31-37). The second guidewire portion is extractable from outside the external heart wall (Figure 20).
The first and second guidewire portions (200, 200) are coupleable to each other because they are a single guidewire. They create a path that extends within the left ventricle (Figures 21-22) that extends between the penetration of the septum and the penetration of the external wall (Figure 22). 
 Vidlund’684 teaches the second elongate catheter (301) delivers the first and second guidewire portions (200, 200) simultaneously; however, Vidlund’684 teaches the second elongate shaft (301) carries a first catheter (302) and second catheter (303) which are independently controllable during delivery of the guidewire portions. Vidlund’684 does not explicitly teach the delivering the second guidewire portion after delivering the first guidewire portion. 
As in Vidlund’684, Wilk’754 teaches a method of delivering devices to the right ventricle and external heart wall via the left ventricle (Figure 2). Wilk’754 teaches it is known to first penetrate the septum to the deliver an anchoring device (46) to the right ventricle (Figure 2a, 2b) and subsequently penetrate the heart wall to deliver a second anchoring device (52) to the external wall of the heart (see Figure 2c). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the 
Vidlund’684 does not teach that the first and second guidewire portions are coupled to each other outside of the heart such that the coupled end is delivered to the left ventricle through the elongate shaft.
The attachment of two guidewires together outside of the heart such that the coupled portion is delivered into the heart is old and well known.  For example, as in Vidlund’684, Mortier’552 shows a similar method of bringing opposite walls of a heart valve together using a single guidewire (268) that is anchored to opposite sides of the heart (at 14 and 14 in Figure 1) (Figure 40; column 15, lines 60 to column 16, line 5). 
Alternately, Mortier’552 teaches performing this same method of bringing opposite walls of a heart valve together using two separate guidewires (275, 276). The two guidewires (275, 276) are coupled to each other outside of the heart (via 277) (Figures 43, 44) so the first guidewire portion is locked relative to the second guidewire portion (via 277; see Figure 44 and 45). The method further includes delivering the coupled end (277) into the heart chamber (B) so a path extends between the opposite 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Vidlund’684 by using two guidewires, instead of a single guidewire, because Mortier’552 teaches both methods perform the same purpose of bringing opposite walls of the heart together with no change in function such that the substitution of one method for another would have been obvious to one of ordinary skill in the art. Furthermore, Applicant’s own recognition of using two separate guidewires to be coupled instead of a single guidewire is acknowledged in the specification (paragraphs [0084], [0085] of the published specification). See MPEP 2144.06, section II. 
Claim 23: Vidlund’684 discloses advancing the first guidewire portion (200) through the septum (SW) (Figures 20, 21; column 13, lines 39-46) and advancing the second guidewire portion (200) through the external wall (HW) (Figures 19, 20; column 13, lines 30-39).
Claim 24, 25: Vidlund’684 teaches advancing an additional elongate shaft (315) from outside the heart and through the vasculature and into the first chamber (right ventricle, RV) so that a distal end of the additional elongate shaft is within the first chamber (Figure 20 and column 13, lines 46-49). 
Vidlund’684 further teaches coupling, within the right ventricle, the distal end of the additional elongate shaft (315) with the distal end of the first guidewire portion (200) to join a path of the first guidewire portion (200) with the additional elongate shaft (315 
Claim 28: In the cited embodiment of Vidlund’684 – Figures 17-22 – element 200, which is cited as a guidewire in the rejection above, is disclosed by Vidlund’684 as a tension member which is left inside the body for reshaping the heart (column 14, lines 3-14). The cited embodiment of Vidlund’684 Figure 17-22 does not disclose a separate step of delivering a guidewire for delivery of element 200 and anchors 205. 
However, Vidlund’684 discloses, in alternate embodiments, the steps of delivering a guidewire (402 in Figures 23-30) such that the tension member (200) is advanced over the guidewire. 
Vidlund’684 further teaches advancing a first anchor (205) from outside the patient’s body so this anchor is positioned in against the septum (SW) in the first chamber (RV); the first anchor is coupled with a tension member (200) that extends from the first anchor, through the septum (SW), through the second chamber (LV) and through the external wall (column 14, lines 3-12 and Figure 7); 
Coupling a second anchor (201) with the tension member and applying tension between the first and second anchors (205, 201) via the tension member (200) to urge the septum and external wall closer together (Figure 10; column 1, lines 5-15) 
Vidlund’684 fails to disclose slidably coupling the second anchor with the tension member. However, Vidlund’684 shows that the first anchor (205) is slidably connected to the tension member. 
Additionally, Mortier’552 teaches embodiments in which a first anchor is fixed to the tension member while a second anchor is slidably attached, as in Vidlund’684 
In light of this teaching, the Office maintains it would have been obvious to modify the method taught by Vidlund’684 since modifying Vidlund’684’s method such that the anchor placed against the septum is fixed and the anchor placed against the outer wall of the heart is slidable because this is a mere reversal of the parts that is within the ordinary skill of one in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) Furthermore, Vidlund’684 states at column 20, lines 60-67 that the splints can be rotated about a vertical axis extending through the left ventricle, indicating Vidlund’684 has contemplated a slidable anchor on the outside of the heart rather than against the septum. 
Vidlund’684 discloses changing the shape of the heart by bringing the heart wall and septum closer together, but fails to disclose the step of bringing the heart wall and septum into engagement. 
Wilk’754 teaches a similar method to Vidlund’684, including delivering a tension member into the left ventricle such that an anchor is disposed adjacent to the septum in the right ventricle and a second anchor is disposed adjacent to the ventricle wall external to the heart (see Figure 1d) such that the opposite walls are brought into contact with each other in order to reduce the size of the ventricle. Wilk’754 teaches this technique is advantageous for treating congestive heart failure because it reduces the size of the ventricle so the heart pumps more efficiently (column 1, lines 43-58). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the 
Claim 31: Mortier’552 teaches securing a coupling member (278) to a proximal end of the first guidewire portion (275) and a proximal end of the second guidewire portion (276) to couple the first and second guidewire portions (Figures 44, 45 and column 16, lines 33-34). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vidlund’684 in view of Wilk’754 in view of Mortier’552, as applied to claim 21, further in view of Rowe et al. (US Patent Application 2013/0030522). 
Claim 22, 40: Vidlund’684, as modified, teaches the limitations of claims 22 except for advancing a needle from the lumen of the second elongate shaft (301) to penetrate the septum. Vidlund’684 teaches penetrating the septum with a sharpened guidewire tip (column 13, lines 5-15). 
Rowe’522 is directed towards a method of changing the shape of a heart chamber by delivering a tension member (12) with anchors (14 and 16) disposed adjacent to a septum (VS) and external heart wall (LVFW) to bring the two walls closer together. 
Rowe’522 teaches that it is known to penetrate the septum during the percutaneous tension member delivery using either a sharpened guidewire, as in the Vidlund’684 method, or with a needle disposed with the catheter (paragraph [0138]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Vidlund’684 by penetrating the septal . 
Claim 26-27 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund’684 in view of Wilk’754 in view of Mortier’552, as applied to claim 24 and 21, further in view of Annest et al. (US Patent Application 2008/0294251). 
Claims 26-27: Vidlund’684, as modified, teaches the limitations of claims 26 and 27, including providing a snare for grasping elements within the heart (Figure 20). In Vidlund’684, the anchor (201) disposed on the external wall of the second chamber (LV) is deployed from inside the second chamber (LV) and is self-expandable (see Figures 19-20). Therefore, Vidlund’251 fails to disclose the steps of using a snare to grasp the guidewire adjacent to the external wall of the heart. 
Annest’251 teaches a similar method of treating the heart by reducing the size of the left ventricle (paragraph [0007]). Annest’251 teaches this can be performed percutaneously from within the heart (Figures 4 and 5 and paragraph [0066]), as in Vidlund’251, but that it is also beneficial to deliver the anchor (50) from outside the heart in an extra-cardiac procedure in order to facilitate positioning of the anchor (paragraphs [0065]-[0069]). In light of this teaching, it would be obvious to modify the method taught 
Claims 33-35: Vidlund’684, as modified, teaches it is known to repeat the process to deliver a plurality of splints (column 20, lines 20-35). However, Vidlund’684 fails to disclose penetrating the external wall of the heart to deliver an apical anchor. 
Like Vidlund’684, Annest’251 teaches a method of treating the heart by reducing the size of the left ventricle (paragraph [0007]). Annest’251 teaches this method can be performed by penetrating the external wall at the apex of the heart with an apical anchor device having a needle (134) carrying an elongate tension member (132) with an anchor (136) attached to the proximal end and the needle (122) attached to the distal end (Figure 12a) then pulling the needle through the walls of the apex to advance the anchor via the tension member into engagement with one of the external walls of the apex (Figure 12a-12b). 
Annest’251 teaches a needle has a curved configuration (Figure 12a) and is made of a more rigid material than the elongate tension member (132) (paragraph [0085], [0086]). 
Annest’251 teaches the anchor (136) is pivotably coupled to the tension member and pivots between a low-profile configuration to a deployed configuration (paragraph [0066], [0085]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Vidlund’684 by adding in the steps taught by Annest’251 described above because Vidlund’684 teaches repeating . 
Claims 36, 38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund’684 in view of Mortier’552. 
Claims 36: Vidlund’684 teaches a method that includes: 
advancing a first elongate shaft from outside the patient and through the vasculature so that a distal end of the first shaft is disposed in the right ventricle (Figure 20 shows an unlabeled first elongate shaft in the right ventricle “RV” having a distal tool 315); 
	advancing a second elongate shaft (301) from outside the heart and through the vasculature into a second chamber (left ventricle, “LV”) (Figure 17); 
	positioning a distal end of the second elongate shaft adjacent a septum (SW) (via element 302; see Figure 17); 
penetrating the septum (Figure 18); 
delivering a first guidewire portion (200) from within the lumen of the second elongate shaft (301) and across the septum (SW) so a distal end of the first guidewire (200) is positioned in the first chamber (RV) (Figure 21; column 13, lines 30-45); 
coupling within the first chamber (RV), the first shaft (at 315) with the first guidewire portion (Figure 20 and column 13, lines 46-53); 

penetrating the external wall (Figure 18); 
delivering a second guidewire portion (200) from within the lumen of the second elongate shaft (301) so that the second guidewire portion is outside the external wall (HW) (Figure 19-20; column 13, lines 31-37). 
In this method, Vidlund’684 shows the guidewire portion (200) extends through outside the heart at a first location into the first chamber (RV), through the septum (SW), through the second chamber (LV) and through the external wall of the heart (Figure 22). 
However, Vidlund’684 fails to teach a step of coupling the first and second guidewire portions to form a path and extracting the coupled end of the first and second guidewire portions so that a unitary guidewire extends through the septum, second chamber and external wall. 
Mortier’552 teaches placing a first guidewire portion (512) into a first chamber (B) such that it extends outside of the heart (Figure 66), placing a second guidewire portion (512) into a first chamber (B) so that it extends outside of the heart (Figure 66). The first and second guidewire portions are coupled to each other (via 528) to form a path that xtends from outside the patient body at a first location (512 on the left side Figure 67), through a wall, through the second chamber (B) and through a wall of the heart and outside of the body at a second location (512 on the right side of Figure 67).
Mortier’552 further teaches extracting the coupled end (528) of the first and second guidewire portions (512, 512) from the body, so a unitary guidewire (“tension member”)  extends across the heart chamber (B) (column 23, line 52 to column 24, line 
Mortier’552 teaches many mechanisms for implanting a unitary guidewire across a heart chamber (B), including a method similar to Vidlund’684’s Figures 19-20: Like Vidlund’684, Mortier Figures 38-40 shows passing a guidewire through a wall of a heart chamber (Figures 38, 39), then inserting an end of the guidewire through the opposite wall of the heart chamber via an elongate shaft (269). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Vidlund’684 by coupling the guidewire portions and then extracting a coupled end of the guidewire so a unitary guidewire portion extends through the heart chamber, as taught by Mortier’552 because Mortier’552 teaches both methods perform the same purpose of bringing opposite walls of the heart together with no change in function such that the substitution of one method for another would have been obvious to one of ordinary skill in the art. Furthermore, Applicant’s own recognition of using a single guidewire instead of two separate guidewires to be coupled is acknowledged in the specification (paragraphs [0084], [0085] of the published specification). See MPEP 2144.06, section II. 
Claim 38: Mortier’552 teaches securing a coupling member (528) to proximal ends of the first and second guidewire portions (512, 512) (Figure 67). However, element 528 is not described in the specification
Additionally, Mortier’552 teaches the use of a coupling member (278) in the alternate embodiment of Figures 44, 45. The coupling member (278) is secured to a proximal end of the first guidewire portion (275) and a proximal end of the second 
Claim 41: Vidlund’684 discloses advancing the first guidewire portion (200) through the septum (SW) (Figures 20, 21; column 13, lines 39-46) and advancing the second guidewire portion (200) through the external wall (HW) (Figures 19, 20; column 13, lines 30-39). 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Vidlund’684 in view of Mortier’552, as applied to claim 36, further in view of Wilk’754. 
Claim 37: Vidlund’684 teaches: 
Advancing a first anchor (205) from outside the patient’s body so this anchor is positioned in against the septum (SW) in the first chamber (RV); the first anchor is coupled with a tension member (200) that extends from the first anchor, through the septum (SW), through the second chamber (LV) and through the external wall (column 14, lines 3-12 and Figure 7); 
Coupling a second anchor (201) with the tension member and applying tension between the first and second anchors (205, 201) via the tension member (200) to urge the septum and external wall closer together (Figure 10; column 1, lines 5-15) 
Vidlund’684 fails to disclose slidably coupling the second anchor with the tension member. However, Vidlund’684 shows that the first anchor (205) is slidably connected to the tension member. 
Additionally, Mortier’552 teaches embodiments in which a first anchor is fixed to the tension member while a second anchor is slidably attached, as in Vidlund’684 
In light of this teaching, the Office maintains it would have been obvious to modify the method taught by Vidlund’684 since modifying Vidlund’684’s method such that the anchor placed against the septum is fixed and the anchor placed against the outer wall of the heart is slidable because this is a mere reversal of the parts that is within the ordinary skill of one in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) Furthermore, Vidlund’684 states at column 20, lines 60-67 that the splints can be rotated about a vertical axis extending through the left ventricle, indicating Vidlund’684 has contemplated a slidable anchor on the outside of the heart rather than against the septum. 
Vidlund’684 discloses changing the shape of the heart by bringing the heart wall and septum closer together, but fails to disclose the step of bringing the heart wall and septum into engagement. 
Wilk’754 teaches a similar method to Vidlund’684, including delivering a tension member into the left ventricle such that an anchor is disposed adjacent to the septum in the right ventricle and a second anchor is disposed adjacent to the ventricle wall external to the heart (see Figure 1d) such that the opposite walls are brought into contact with each other in order to reduce the size of the ventricle. Wilk’754 teaches this technique is advantageous for treating congestive heart failure because it reduces the size of the ventricle so the heart pumps more efficiently (column 1, lines 43-58). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Vidlund’684 in view of Wilk’754, as applied to claim 36, further in view of Rowe’522. 
Claim 40: Vidlund’684, as modified, teaches the limitations of claims 40 except for advancing a needle from the lumen of the second elongate shaft (301) to penetrate the septum. Vidlund’684 teaches penetrating the septum with a sharpened guidewire tip (column 13, lines 5-15). 
Rowe’522 is directed towards a method of changing the shape of a heart chamber by delivering a tension member (12) with anchors (14 and 16) disposed adjacent to a septum (VS) and external heart wall (LVFW) to bring the two walls closer together. 
Rowe’522 teaches that it is known to penetrate the septum during the percutaneous tension member delivery using either a sharpened guidewire, as in the Vidlund’684 method, or with a needle disposed with the catheter (paragraph [0138]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Vidlund’684 by penetrating the septal wall with a needle instead of a guidewire, as taught by Rowe’522, because Rowe’522 teaches a sharpened tip can be provided on either of these devices to puncture the septal wall of a heart during tension member delivery method and one of ordinary skill in the art has good reason to pursue the known options (i.e. penetrating the septal wall . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        2 June 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771